Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claims 1-5, 7, 9-15 and 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2020/0404482 to Xu et al. (hereinafter Xu) in view of U.S. Pre-Grant Publication US 2019/0090122 to Palnati et al. (hereinafter Palnati) in view of Applicant submitted prior art 3GPP TS 29.368 to 3GPP et al. (hereinafter 3GPP)


 	As to claims 1, 9, 11, 18 and 20, Xu discloses a method for group device triggering for Internet of things (loT) devices, the method comprising:
 	receiving, from a requesting node, a device trigger request message (Xu; [0174]: SCEF/NEF 403 processes the received NIDD Configuration Request including the external group ID, configuration information, after receiving the NIDD Configuration Request from SCS/AS 401), wherein receiving the device trigger request message includes receiving the device trigger request message at a network exposure function/service capability exposure function (NEF/SCEF) (Xu; [0174]: SCEF/NEF 403 processes the received NIDD Configuration Request including the external group ID, configuration information, after receiving the NIDD Configuration Request from SCS/AS 401)
 	determining that the device trigger request message requests group loT device triggering (Xu; [0170]: Grouping of the UEs may be performed based on e.g. traffic characteristics, requirements etc., so that the UEs, e.g., CIoT devices, such as sensors, cameras, having the same characteristics can be grouped in one group; paragraph [0175]: SCEF/NEF 403 may store the configuration information indicating the configuration to be applied for the group of UEs that enables the delivery of the data to the group of UEs, so as to associate the configuration information with the external group ID and use it for further MT NIDD delivery);
 	in response to determining that the device trigger request message requests group loT device triggering (Xu; [0175]: SCEF/NEF 403 may store the configuration information indicating the configuration to be applied for the group of UEs that enables the delivery of the data to the group of UEs, so as to associate the configuration information with the external group ID and use it for further MT NIDD delivery), resolving an external group identifier in the device trigger request message to individual international mobile station identifiers (IMSIs) corresponding to target loT devices of the device trigger request message (Xu; [0176]: SCEF/NEF 403 transmits the external group ID in a NIDD Authorization Request to HSS 405; paragraph [0182]: HSS 405 transmits the external group ID in a NIDD Authorization Response to SCEF/NEF 403. In particular, the NIDD Authorization Response may include: the list of IMSIs and the list of MSISDNs of the respective UEs in the group; or the list of IMSIs and the list of external IDs of the respective UEs in the group), wherein resolving the external group identifier into the IMSIs includes Querying, by the NEF/SCEF, a home subscriber server (HSS) using the external group identifier (Xu; [0176]: SCEF/NEF 403 transmits the external group ID in a NIDD Authorization Request to HSS 405; paragraph [0182]: HSS 405 transmits the external group ID in a NIDD Authorization Response to SCEF/NEF 403. In particular, the NIDD Authorization Response may include: the list of IMSIs and the list of MSISDNs of the respective UEs in the group; or the list of IMSIs and the list of external IDs of the respective UEs in the group): and
 	signaling a downstream node to trigger the target loT devices (Xu; [0186]: When there are data to be delivered from SCEF/NEF 403 to the respective UEs in the group, SCEF/NEF 403 may transmit, for each of the respective UEs in the group, the data received from SCS/AS 401, based on the stored information), 
 	Xu discloses wherein signaling a downstream node to trigger the loT devices in the group includes sending, from the NEF/SCEF (paragraph [0186]: When there are data to be delivered from SCEF/NEF 403 to the respective UEs in the group, SCEF/NEF 403 may transmit, for each of the respective UEs in the group, the data received from SCS/AS 401, based on the stored information), for each of the IMSIs (paragraph [0176]: SCEF/NEF 403 transmits the external group ID in a NIDD Authorization Request to HSS 405; paragraph [0182]: HSS 405 transmits the external group ID in a NIDD Authorization Response to SCEF/NEF 403. In particular, the NIDD Authorization Response may include: the list of IMSIs and the list of MSISDNs of the respective UEs in the group; or the list of IMSIs and the list of external IDs of the respective UEs in the group), a device trigger request message to the NEF/SCEF (paragraph [0174]: SCEF/NEF 403 processes the received NIDD Configuration Request including the external group ID, configuration information, after receiving the NIDD Configuration Request from SCS/AS 401).
 	 Xu does not disclose wherein signaling a downstream node to trigger the loT devices in the group includes sending, from the NEF/SCEF, for each of the IMS Is, a device trigger request message to a short message service center (SMSC). However, Palnati discloses   
 	wherein signaling a downstream node to trigger the loT devices in the group includes sending, from the NEF/SCEF, for each of the IMSIs, a device trigger request message to a short message service center (SMSC) (Palnati; [0069]: Most call models specified in the 3GPP standards for NB-IoT devices require delivery of about 200-byte messages; paragraph [0070]: By way of the API 454, the source identifies the UE 412 to which the data is to be sent, for example, by its International Mobile Subscriber Identity ("IMSI")/Mobile Station International Integrated Services Digital Network Number ("MSISDN") (or other equivalent ID) and the payload of the message. The message data is forwarded by the SCEF 411 to the SMS-SC 428 via the T4 interface 447. The SMS-SC 428 then determines how to reach the UE 412 and sends the payload data as an SMS message using the appropriate interface (e.g., SGd interface 442); paragraph [0072]: From the SMS-SC/GMSC/IWMSC 628, SMS messages may travel via the SGd interface 642, which is defined for the transmission of IP data within the 29.338 standards document. SGd interface 642 allows for the transmission of Mobile Originated ("MO") and Mobile Terminated ("MT") Forward Short Message Requests in the form of SMS packets. The SMS packets arrive at MME/CSGN 618 and may then be sent to the individual UE (shown as UE 412 in FIG. 2) for which the message was intended).
 	Thus, it would have been obvious to the person of ordinary skill in the art before effective filing of the claimed invention was made to modify the teaching, i.e., receiving, by SCEF, NIDD Configuration Request including external group ID of group of IoT devices from SCS, determining the list of IMSIs and the list of external IDs of the respective IoT devices in the group, and transmitting data for each of the respective IoT devices, of Xu by sending, by SCEF, Forward Short Message in the form of SMS packets for each of IMSIs of IoT devices to SMS-SC, then forwarded to MME to be sent to the individual IoT device of Palnati, thereby performing, by SCEF, IOT device grouping based on IMSI, external short messaging identity (ESME ID), group ID, thereby receiving, by integrated SMSC-SCEF, NIDD Configuration Request including external group ID of group of IoT devices from SCS, determining the list of IMSIs and the list of external IDs of the respective IoT devices in the group, and transmitting Forward Short Message in the form of SMS packets for each of IMSIs of IoT devices to SMS-SC, then forwarded to MME to be sent to the individual IoT device. The motivation would have been to provide simplify simplified process in which NB IoT devices can receive messages (Palnati paragraph [0005]).
 	 Xu- Palnati does not disclose “wherein the device trigger request message comprises a message for triggering loT devices according to the DeviceTriggering application programming interface (API) defined in Section 5.7 of Third Generation Partnership Project (GPP) TS 29.122 or the device action request defined in Section 6.6.2 of 3GPP TS 29.368 except that the device trigger request message includes an external group identifier, which is not part of the DeviceTriggering API defined in Section 5.7 of 3GPP TS 29.122 or the device action request defined in Section 6.6.2 of 3GPP TS 29.368 and which comprises a 3GPP-defined parameter for group message delivery, communication pattern provisioning, monitoring event configuration, and monitoring event deletion”. However, 3GPP discloses 
 	 wherein the device trigger request message comprises a message for triggering loT devices according to the DeviceTriggering application programming interface (API) defined in Section 5.7 of Third Generation Partnership Project (GPP) TS 29.122 or the device action request defined in Section 6.6.2 of 3GPP TS 29.368 except that the device trigger request message includes an external group identifier, which is not part of the DeviceTriggering API defined in Section 5.7 of 3GPP TS 29.122 or the device action request defined in Section 6.6.2 of 3GPP TS 29.368 and which comprises a 3GPP-defined parameter for group message delivery, communication pattern provisioning, monitoring event configuration, and monitoring event deletion (See the device action request defined in Section 6.6.2 of 3GPP TS 29.368. Here 3GPP is applied for the last alternative “wherein the device trigger request message comprises the device action request defined in Section 6.6.2 of 3GPP TS 29.368 and which comprises a 3GPP-defined parameter for group message delivery, communication pattern provisioning, monitoring event configuration, and monitoring event deletion”)
 	Thus, it would have been obvious to the person of ordinary skill in the art before effective filing of the claimed invention was made to modify the teaching of Xu- Palnati by providing an event monitoring and deleting a monitoring event as taught by 3GPP. One would be motivated to combine the teachings in order to avoid a resource waste and a subsequent policy execution error 

As to claims 2 and 12, the rejection of claim 1 as listed above is incorporated herein. In addition Xu-Palnati-3GPP discloses wherein the requesting node comprises an application server (AS) and wherein receiving the device trigger request message includes receiving a single device trigger request message from the AS including the external group identifier for triggering the target loT devices (Xu; [0269]; [0176]; [0186]).  

As to claims 3 and 13, the rejection of claim 1 as listed above is incorporated herein. In addition Xu-Palnati-3GPP discloses wherein the requesting node comprises a service capability server (SCS) and the device trigger request message comprises a single device trigger request message including the external group identifier for triggering the target loT devices (Xu; [0269]; [0176]; [0186]).

As to claims 4 and 14, the rejection of claim 1 as listed above is incorporated herein. In addition Xu-Palnati-3GPP discloses wherein the external group identifier is associated with a group of loT devices of the same type (Xu; [0120])

As to claims 5 and 15, the rejection of claim 1 as listed above is incorporated herein. In addition Xu-Palnati-3GPP discloses wherein the external group identifier is associated with a group of loT devices in the same geographic area (Xu; [0269]; [0176]; [0186])

As to claim 7, the rejection of claim 6 as listed above is incorporated herein. In addition Xu-Palnati-3GPP discloses wherein querying the HSS using the external group identifier includes sending a subscriber information request (SIR) command to the HSS and including the external group identifier in an attribute value pair of the SIR command (Xu; Fig.4: step 3)

As to claims 10 and 19, the rejection of claim 1 as listed above is incorporated herein. In addition Xu-Palnati-3GPP discloses wherein signaling a downstream node includes sending, for each of the IMSIs, a forward short message message from the SMSC to a mobility management entity (MME) serving an loT device corresponding to the IMSI (Paltani; [0069]: Most call models specified in the 3GPP standards for NB-IoT devices require delivery of about 200-byte messages; paragraph [0070]: By way of the API 454, the source identifies the UE 412 to which the data is to be sent, for example, by its International Mobile Subscriber Identity ("IMSI")/Mobile Station International Integrated Services Digital Network Number ("MSISDN") (or other equivalent ID) and the payload of the message. The message data is forwarded by the SCEF 411 to the SMS-SC 428 via the T4 interface 447. The SMS-SC 428 then determines how to reach the UE 412 and sends the payload data as an SMS message using the appropriate interface (e.g., SGd interface 442); paragraph [0072]: From the SMS-SC/GMSC/IWMSC 628, SMS messages may travel via the SGd interface 642, which is defined for the transmission of IP data within the 29.338 standards document. SGd interface 642 allows for the transmission of Mobile Originated ("MO") and Mobile Terminated ("MT") Forward Short Message Requests in the form of SMS packets. The SMS packets arrive at MME/CSGN 618 and may then be sent to the individual UE (shown as UE 412 in FIG. 2) for which the message was intended).

As to claims 21-25, the rejection of claim 1 as listed above is incorporated herein. In addition Xu-Palnati-3GPP discloses wherein the requesting node comprises an application server (AS), the device trigger request message comprises the message for triggering loT devices according to the DeviceTriggering API defined in Section 5.7 of 3GPP TS 29.122, and the device trigger request message includes the external group identifier instead of an external identifier or a mobile subscriber integrated services digital network (MSISDN) number (Xu; [0170]: Grouping of the UEs may be performed based on e.g. traffic characteristics, requirements etc., so that the UEs, e.g., CIoT devices, such as sensors, cameras, having the same characteristics can be grouped in one group; paragraph [0175]: SCEF/NEF 403 may store the configuration information indicating the configuration to be applied for the group of UEs that enables the delivery of the data to the group of UEs, so as to associate the configuration information with the external group ID and use it for further MT NIDD delivery. Abstract, [0150] discloses of communication between devices using 3GPP standard and also discloses of using external group ID which identify a group of UEs.  Fig.4: 401 corresponds to application server AS. [0104] discloses 3GPP 29.122). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478